SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q For the quarterly period ended March 31, 2012 of COMPUCREDITHOLDINGS CORPORATION a Georgia Corporation IRS Employer Identification No.58-2336689 SEC File Number 0-53717 Five Concourse Parkway, Suite 400 Atlanta, Georgia 30328 (770)828-2000 CompuCredit’s common stock, no par value per share, is registered pursuant to Section12(b) of the Securities Exchange Act of 1934 (the “Act”). CompuCredit (1)is required to file reports pursuant to Section13 or Section15(d) of the Act, (2)has filed all reports required to be filed by Section13 or 15(d) of the Act during the preceding 12months and (3)has been subject to such filing requirements for the past ninetydays. CompuCredit has submitted electronically and posted on its corporate Web site, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). CompuCredit is a smaller reporting company and is not a shell company. As of April 30, 2012, there were 21,996,523 shares of common stock, no par value, of the registrant outstanding. (This excludes 1,672,656 loaned shares to be returned.) COMPUCREDIT HOLDINGS CORPORATION FORM10-Q TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive (Loss)Income 3 Consolidated Statement of Shareholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 33 Item1A. Risk Factors 33 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 CompuCredit Holdings Corporation and Subsidiaries Consolidated Balance Sheets (Dollars in thousands) March 31, December 31, (unaudited) Assets Unrestricted cash and cash equivalents $ $ Restricted cash and cash equivalents Loans and fees receivable: Loans and fees receivable, net (of $7,934 and $7,480 in deferred revenue and $7,249 and $7,156 in allowances for uncollectible loans and fees receivable at March 31, 2012 and December 31, 2011, respectively) Loans and fees receivable pledged as collateral under structured financings, net (of $243 and $511 in deferred revenue and $5,231 and $7,537 in allowances for uncollectible loans and fees receivable at March 31, 2012 and December 31, 2011, respectively) Loans and fees receivable, at fair value Loans and fees receivable pledged as collateral under structured financings, at fair value Investments in previously charged-off receivables Investments in securities Deferred costs, net Property at cost, net of depreciation Investments in equity-method investees Prepaid expenses and other assets Total assets $ $ Liabilities Accounts payable and accrued expenses Notes payable, at face value Notes payable associated with structured financings, at face value Notes payable associated with structured financings, at fair value Convertible senior notes (Note 8) Income tax liability Total liabilities Commitments and contingencies (Note 9) Equity Common stock, no par value, 150,000,000 shares authorized: 23,669,179 shares issued and 23,669,179 shares outstanding (including 1,672,656 loaned shares to be returned) at March 31, 2012; and 31,997,581 shares issued and 23,559,402 shares outstanding(including 1,672,656 loaned shares to be returned) at December 31, 2011 - - Additional paid-in capital Treasury stock, at cost, 0 and 8,438,179 shares at March, 31 2012 and December 31, 2011, respectively - ) Accumulated other comprehensive loss ) ) Retained deficit ) ) Total shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes. 1 Table of Contents CompuCredit Holdings Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended March 31, Interest income: Consumer loans, including past due fees $ $ Other Total interest income Interest expense ) ) Net interest income before fees and related income on earning assets and provision for losses on loans and fees receivable Fees and related income on earning assets Losses upon charge off of loans and fees receivable recorded at fair value ) ) Provision for losses on loans and fees receivable recorded at net realizable value ) ) Net interest income, fees and related income on earning assets Other operating income: Servicing income Ancillary and interchange revenues Gain on repurchase of convertible senior notes - Gain on buy-out of equity-method investee members - Equity in income of equity-method investees Total other operating income Other operating expense: Salaries and benefits Card and loan servicing Marketing and solicitation Depreciation Other Total other operating expense (Loss on) income from continuing operations before income taxes ) Income tax expense ) ) (Loss on) income from continuing operations ) Discontinued operations: Income from discontinued operations before income taxes - Income tax expense - ) Income from discontinued operations - Net (loss) income ) Net loss (income) attributable to noncontrolling interests (including $0 and $1,131 of income associated with noncontrolling interests in discontinued operations in the three months ended March 31, 2012 and 2011, respectively) 74 ) Net (loss) income attributable to controlling interests $ ) $ (Loss on) income from continuing operations attributable to controlling interests per common share—basic $ ) $ (Loss on) income from continuing operations attributable to controlling interests per common share—diluted $ ) $ Income from discontinued operations attributable to controlling interests per common share—basic $
